Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I claims 1-14 in the reply filed on 10/27/2022 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Racy US 3,752,511.
With regards to claim 1, Racy discloses a securing apparatus for use in packaging and shipping, the securing apparatus (Fig. 2) comprising: a main body having a cavity 13 configured to be received over a portion of an object; at least one anchor 15 extending from the main body in the cavity, the at least one anchor configured to penetrate through a surface of the portion of some object; and a projecting finger 40 extending from the main body and configured to retain a length of filament for securing the object.

With regards to claim 2, Racy discloses the main body further includes two or more eyelets 30 configured to receive some second length of filament therethrough.

With regards to claim 3, Racy discloses the at least one anchor 15 includes a transverse through-hole 29.

With regards to claim 4, Racy discloses the transverse through-hole 29 is aligned with at least two of the two or more eyelets 30.

With regards to claim 6, Racy discloses further comprising one or more secondary anchors 15 extending from the main body configured to engage with, and be removably attached to, the surface of the portion of the object.

Claim(s) 8-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Racy US 3,752,511.
With regards to claim 8, Racy discloses a securing apparatus for use in packaging and shipping, the securing apparatus comprising: a main body (Fig. 2) including a first wall portion, a second wall portion, and a third wall portion, the first, second, and third wall portions intersecting to define a cavity 13 of the main body configured to engage a corner portion of an object; at least one anchor 15 extending from the first wall portion in the cavity and having a transverse through-hole 29, the at least one anchor configured to penetrate into the object; wherein the main body further includes a pair of eyelets 30 aligned with the transverse through-hole to allow some length of filament to be advanced through one of the pair of eyelets, through the transverse through-hole of the anchor, and through another one of the pair of eyelets to facilitate attachment of the main body to another structure.

With regards to claim 9, Racy discloses the main body further includes a projecting finger 40, wherein the projecting finger is configured to retain another length of filament.

With regards to claim 11, Racy discloses further comprising one or more secondary anchors 15 extending from the first wall portion in the cavity, the one or more secondary anchors configured to engage a surface of the object.

With regards to claim 12, Racy discloses the first wall portion, the second wall portion, and the third wall portion intersect orthogonally.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5, 7, 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racy US 3,752,511.
With regards to claim 5, Racy discloses the claimed invention (projecting finger) as stated above but it does not specifically disclose the projecting finger is defined by a U- shaped opening formed in the main body.
To modify the projecting finger with a U- shaped opening as claimed would entail an obvious change in shape of the projecting finger and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.

With regards to claims 7 and 13, Racy discloses the claimed invention (main body) as stated above but it does not specifically disclose the main body is formed of bamboo resin.
The examiner asserts that bamboo resin was a known material at the time the invention was filed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the main body formed of bamboo resin, to provide an enhanced strength and stability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regards to claim 10, Racy discloses the claimed invention (projecting finger) as stated above but it does not specifically disclose the projecting finger is positioned to extend along a junction at least partially between the second wall portion and the third wall portion of the main body. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the projecting finger positioned to extend along a junction at least partially between the second wall portion and the third wall portion of the main body, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regards to claim 14, Racy discloses the first wall portion, the second wall portion, the third wall portion, and the at least one anchor 15 but it does not specifically disclose they are of a monolithic construction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the structures be monolithic in order to reduce the parts for assembly, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736